DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3, 5 and 8 are objected to because of the following informalities:
The claims recite “it” and “itself” rather than the appropriate claim element.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaltschmidt et al. (US Publication 2019/0202396).
In regards to claims 1-3 and 5, Kaltschmidt et al. discloses the claimed limitations including a belt guide (32; Reference is made to Figure 4) having a base structure (34,36; Reference is made to Figures 6-7) and a bracket part (38; Reference is made to Figure 8), wherein the base structure comprises a body contact portion (lower portion which attaches to seat back 14, seen installed in Figure 5) which is configured to abut a body part (14), wherein the bracket part is connected to the base structure via a connecting structure (various clips; Reference is made to Figures 8 and 9) and comprises a belt contact surface (through 86 onto the surface of 38) Reference is made to Figure 4) which faces the base structure to guide a belt between itself and the body part (14 inclusive of 30) or the base structure (34,36) abutting the body part, wherein the connecting structure is configured to hold the bracket part such that it cannot move relative to the base structure in a normal state and to yield under the action of a load which is at or exceeds a predetermined limit to allow the bracket part to move relative to the base structure toward the body contact portion in a release state (Examiner notes once released the bracket part may be moved to a variety of regions where the body contact portion engages);
 wherein the connecting structure forms an integral connection between the base structure and the bracket part in the normal state and comprises at least one connecting point that breaks under the action of the predetermined load to cause the release state (Examiner notes that clips are old and well known for breaking in the vehicle arts; Reference is made to Figures 8-9);
wherein the bracket part comprises two parallel legs (100) and a web portion (86) extending between the legs, wherein the web portion comprises the belt contact surface  and the legs extend away from the belt contact surface at right angles to the web portion, wherein each leg is connected to the base structure (Reference is made to Figures 8 and 9 where the clip legs are engaged) via at least one connecting point of the connecting structure, wherein each connecting point is configured to hold the respective leg such that it cannot move relative to the base structure in a normal state and to yield under the action of the predetermined load to cause the release state.
wherein the base structure or each base element comprises a receiving portion which accommodates a respective leg of the bracket part and guides it in the release state (Reference is made to Figures 8-9).
Allowable Subject Matter
Claim(s) 4, 6 and 9-10 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616